DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Amendment received 4/13/22.
2.	Claims 1-20 are pending in the application. Claims 1 and 11 are independent claims.
3.	The rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Papish has been withdrawn pursuant to applicant’s amendments. The rejection of claims 1-20 under non-statutory double patenting remain rejected. 



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 5-11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, and 7-10 of U.S. Patent No. 9,916,289. Although the claims at issue are not identical, they are not patentably distinct from each other.
In reference to independent claim 1, the claim recites the following:
	‘creating associations, at a computer system, that relate data in a first database to metadata in a second database, wherein an association links said data to said metadata, wherein said data is managed by a software application at a second computer system, wherein creating said associations occurs automatically without user interaction;’
Independent claim 1 of the 289’ patent states, ‘creating associations at a user computer system that relate data in a first database to metadata in a second database, wherein an association links said data to said metadata, wherein said data is for use in a SQL tool, wherein said associations are created automatically without user action. 
	‘syndicating said associations at said first computer system to said software application at said second computer system associated with said data;’
Independent claim 1 of the 289’ patent states, ‘syndicating said associations at said first computer system to said SQL tool associated with said data, said SQL tool executing at a second computer system’
	‘displaying a visual clue in a graphical interface of said software application at said second computer system, wherein said visual clue corresponds to a visual representation of said data, and wherein said visual clue is created based on said metadata and said associations;’
Independent claim 1 of the 289’ patent states, ‘display a visual clue to a user in a graphical interface of said SQL tool, wherein said visual corresponds to a visual representation of said data, and wherein said visual clue is created based on said metadata and said associations;
	‘upon detecting a user interaction with said visual clue, displaying at least a first portion of said metadata in said graphical interface
Independent claim 1 of the 289’ patent states, upon detecting a user interaction with said visual clue, display a first portion of said metadata in said graphical interface. Independent claim 1 of the 289’ patent fails to explicitly state ‘data is managed by a software application’ however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the well-known SQL tool as a software application to manage and display data thus provided an added benefit of having a specific software tool for efficient access and use of data. 


In reference to dependent claim 5, the claim recites the following:
	upon selection of said selectable link, executing a second software application for displaying a second portion of said metadata. 
Depending claim 5 of the 289’ patent states ‘wherein upon receiving a selection of said link from said user, executing a second software application for displaying said second portion of said metadata.
In reference to dependent claim 6, the claim recites the following:
	wherein said user interaction is selected from the group of user interactions consisting of: hovering a cursor over said visual clue, using a cursor to select said visual clue, and using a mouse click to select said visual clue.
	Dependent claim 4 of the 289’ patent states ‘wherein said user interaction is selected from the group of user interactions consisting of: hovering a cursor over said visual clue, using a cursor to select said visual clue, and using a mouse click to select said visual clue.’
In reference to dependent claim 7, the claim recites the following:
	wherein said data is an error message for an error and said metadata comprises details regarding said error.
	Dependent claim 7 of the 289’ patent states ‘Wherein said data is an error message for an error and said metadata comprises details regarding said error.’
In reference to dependent claim 8, the claim recites the following:
	wherein said data comprises sensitive data and said metadata comprises a warning to said user that said sensitive data is being accessed.
	Dependent claim 8 of the 289’ patent states ‘wherein said data comprises sensitive data and said metadata comprises a warning to said user that said sensitive data is being accessed.


In reference to dependent claim 9, the claim recites the following:
	wherein said data is in redundant use in more than one location and said metadata comprises an impact analysis regarding said redundant use.
	Dependent claim 9 of the 289’ patent states ‘wherein said data is in redundant use in more than one location and said metadata comprises an impact analysis regarding said redundant use.’
In reference to dependent claim 10, the claim recites the following:
	displaying said at least a first portion of said metadata in a pop up region in said graphical interface that overlaps other portions of said graphical interface.
	Dependent claim 10 of the 289’ patent states ‘displaying said at least a first portion of said metadata in a pop up region in said graphical interface that overlaps other portions of said graphical interface.
In reference to independent claims 11 and 15-20, the claims recite similar language to that of independent claim 1 and 5-10. Therefore, the claims are rejected under similar rationale. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papish et al., PGPub. 2012/0317136 filed 2/24/12 in view of Abramson, PGPub. 2014/0255003 filed (3/5/2013).
In reference to independent claim 1, Papish teaches:
	creating associations, at a first computer system, that relate data in a first database to metadata in a second database, wherein an association links said data to said metadata, wherein said data is managed by a software application, wherein said creating associations automatically without user interaction (See Papish, para. [0043-0046 and 0066-0071]) receives record data and seed information from an external database and compares the data and seed information as it relates to the record data to both token information in a token database to generate an association with metadata as it relates to a content item and the data record. The reference fails to explicitly teach creating the associations wherein the data is managed by a software application at a second computer system. 
The reference to Abramson (para. 0036-0046) a means of creating associations with data managed by a third party video service in a second computer system and further discloses a means of utilizing two distinct databased for creating associations with data and metadata (i.e. additional information about user interest items) to improve the relevance of additional data provided to a user. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Papish which teaches a means of creating associations and utilizing a software application on the client with the reference to Abramson which teaches the use of additional databases to locate additional metadata and further to utilize the video service at a second computer system to manage the data since it would have reduced the dependency on an individual memory to include a catalog of multimedia content for associations and recommendations to a user.
	syndicating said associations at said first computer system to said software application at said second computer system associated with said data (Papish, para. 0024, 0063-0065 and 0093) provides the associations to the media guidance application wherein the application can utilize the data for display as recommendation data. The reference fails to explicitly syndicate associations at said first computer system to said software application at said second computer system however the reference to Abramson (para. 0039-0046) discloses a software application (i.e. the information service) that is separate from the client device and can utilize the associations from said map database to provide said associations to a user. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Papish which teaches a method for utilizing a software application on a client for receiving the associations with the reference to Abramson which teaches a software application at a second computer system (i.e. video information service external to the client and/or providing a local version of the video information service) for utilizing the created associations since having the video information service external to the client would reduce the required allocation of memory for storing catalog data and created associations. 
	displaying a visual clue in a graphical interface of said software application at said second computer system, wherein said visual clue corresponds to a visual representation of said data, and wherein said visual clue is created based on said metadata and said associations (Papish, para [0022, 0031, 0026]) Display screens within the media guidance application may be used to display recommendation of data utilized by the mining software for consumption by a user. The reference fails to explicitly state the software application is at a second location however the reference to Abramson (para. 0039-0046) discloses a software application (i.e. the information service) that is separate from the client device and can utilize the associations from said map database to provide said associations to a user. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Papish which teaches a method for utilizing a software application on a client for receiving the associations with the reference to Abramson which teaches a software application at a second computer system (i.e. video information service external to the client and/or providing a local version of the video information service) for utilizing the created associations since having the video information service external to the client would reduce the required allocation of memory for storing catalog data and created associations. 
	upon detecting a user interaction with said visual clue, displaying at least a first portion of said metadata in said graphical interface (See Papish, [para. 0039-0041]) the client may receive content and data such as metadata from a catalog and further may receive and display related metadata based upon the created associations.
In response to dependent claim 2, Papish teaches:
	Upon detecting a user interaction with said visual clue, searching for said metadata corresponding to said visual clue based on said associations of said visual clue (See Papish, [para. 0039-0041]) the client may receive content and data such as metadata from a catalog and further may receive a search query and display related metadata based upon the created associations.
In reference to dependent claim 3, Papish teaches:
	Upon detecting a user interaction with said visual clue, displaying a selectable link in said first portion of said metadata (See Papish, [0040]) User interacts with catalog and provides feedback through queries and selections made with reference to the recommended metadata. 
In reference to dependent claim 4, Papish teaches:
	Upon selection of said selectable link, displaying a second portion of said metadata in said graphical interface (See Papish, para [0070-0072]) User selects a specific content domain and is provided a second portion of metadata as it relates to specific data and the recommendation system.


In reference to dependent claim 5, Papish teaches:
	Upon selection of said selectable link, executing a second software application for displaying a second portion (See Papish, para [0070-0072]) User selects a specific content domain and is provided a second portion of metadata as it relates to specific data and the recommendation system.
In reference to dependent claim 6, Papish teaches:
	Wherein said user interaction is selected from the group of user interactions consisting of: hovering a cursor over said visual clue, using a cursor to select said visual clue, and using a mouse click to select said visual clue (See Papish, 0040) User interacts with catalog and provides feedback through queries and selections made with reference to the recommended metadata. 
In reference to dependent claim 7, Papish teaches:
	Wherein said data is an error message for an error and said metadata comprises details regarding the error (Papish, para. [0024]) Media guidance application may allow users to navigate among and locate many types of content include advertisements, chat sessions, articles, etc. Thus, error message as well as details of the error is a type of data that is presented within the different types of content presented in the reference to Papish.
In reference to dependent claim 8, Papish teaches:
	Wherein said data comprises sensitive data and said metadata comprises a warning to said user that said sensitive data is being accessed (Papish, para. [0024]) Media guidance application may allow users to navigate among and locate many types of content include advertisements, chat sessions, articles, etc. Thus, sensitive data is a type of data that is presented in each of the following as well as details related to the error message.
In reference to dependent claim 9, Papish teaches:
	Wherein said data is in redundant use in more than one location and said metadata comprises an impact analysis regarding said redundant use (See Papish, para. [0067-0068]) an analysis is performed for an incoming record based on the record already having been stored in the memory structure. 
In reference to dependent claim 10, Papish teaches:
	 displaying said at least a first portion of said metadata in a pop up region in said graphical interface that overlaps other portions of said graphical interface (See Papish, para. [0031 and 0063]) displaying metadata as it relates to recommendation and content for user to view and modify. The content is displayed as overlapping using arrows selected by the user. 
In reference to claims 11-20, the claims recite a computer storage medium including computer executable instructions for carrying out similar limitations to those found in claims 1-10. Therefore, the claims are rejected under similar rationale.



Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178